Citation Nr: 1532082	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-03 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.   

3.  Entitlement to an increased disability evaluation in excess of 10 percent for tender scar, residual of laceration of the distal phalanx of the left long finger (left long finger scar).

4.  Entitlement to an increased disability evaluation for limitation of motion, residual of laceration of the distal phalanx of the left long finger (left long finger limitation of motion).

5.  Entitlement to an initial compensable evaluation for scar from head to toe.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to November 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge on April 11, 2012.  However, he failed to report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704.

This matter was remanded to the agency of original jurisdiction (AOJ) for additional development in November 2012.  The Board finds that the AOJ substantially complied with the mandates of the remand for the appeal of service connection for PTSD.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The Veteran was provided a VA examination in February 2013 and the requested medical opinion was provided. 

In June 2013, the Veteran submitted a waiver of AOJ consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2014).  
A June 2015 rating decision granted service connection for scar for head to toe and assigned a zero percent rating.  Entitlement to disability evaluations in excess of 10 percent for tender scar, residual of laceration of the distal phalanx of the left long finger (left long finger scar) and limitation of motion, residual of laceration of the distal phalanx of the left long finger (left long finger limitation of motion) were denied.  The Veteran filed a notice of disagreement with this decision in June 2015.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a higher initial rating for scar from head to toe, entitlement to disability evaluations in excess of 10 percent for tender scar, residual of laceration of the distal phalanx of the left long finger and limitation of motion, residual of laceration of the distal phalanx of the left long finger, and entitlement to service connection for a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has no foreign service and did not engage in combat with the enemy.  

2.  The Veteran has not been shown to have met the DSM-IV criteria for a diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in April 2008 and June 2008, prior to the initial adjudication of the claim, and in August 2008 and February 2013.  The April 2008 letter provided notice as to the evidence and information necessary to substantiate a claim for service connection for PTSD.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, no objection to the notice that had been provided was voiced in the Veteran's argument to the Court of Appeals for Veterans Claims (Court).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The service treatment records and service personnel records are associated with the file.  VA medical records have also been obtained.  

The RO made attempts to corroborate the Veteran's reported stressor events but was unsuccessful.  At the time of his January 2010 RO hearing, the Veteran reported a stressor event where he and another soldier were changing a truck tire and the jack slipped out from under the truck, causing it to fall on the other soldier and, ultimately, costing that soldier his leg.  The Veteran provided a surname, approximate date, location, and unit information regarding that incident and stated that he had completed a line of duty statement.  These details were sent to the Army Combat Readiness/Safety Center for corroboration but a search yielded negative results.  As such, this information was not forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC).  See April 2010 Memorandum.  The Veteran was notified of the RO's actions.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's PTSD claim.  In April 2008, June 2008, March 2009, and June 2013, the Veteran informed VA that he did not have any additional information or evidence to submit in support of his claim.  

The Veteran was provided a VA examination in February 2013 to assess whether he met the criteria for a diagnosis of PTSD due to the corroborated stressor event.  The Board has reviewed the examination report and determined that the opinion is adequate, as it is predicated on a full reading of medical records in the claims file.  The examiner considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in April 2012.  Hence, DSM-IV is still the governing directive.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).     

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

3.  Analysis

The Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record to include anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, consistent with Clemons, and the current record, the Board will consider all claimed psychiatric disorders and current diagnoses as shown by the evidence of record.  However, the decision below will only address the issue of service connection for PTSD on the merits and the issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand portion of the decision below.   

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with the provisions of DSM-IV.  The Veteran asserts that he has a current diagnosis of PTSD due to various experiences in active service.  In this regard, the Board notes that the Veteran's service record does not show participation in combat.  His DD-214 shows no awards indicative of combat.  Moreover, his service records show no foreign service in the Persian Gulf or elsewhere.  

The Veteran was afforded VA psychiatric examinations in February 2013 and February 2015.  Upon VA examination in February 2013, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD or other psychiatric disorder and the Axis I diagnosis was malingering.  The VA examiner, a psychiatrist, based this opinion on the fact that in this exam, the Veteran reported that he had served in Iraq for 6 months although he said that he could not recall where he served at and denied having any significant stressors from his time there.  The VA examiner noted that when he noted to Veteran that the DD-214 showed no foreign service, the Veteran indicated that he was surprised that it did not and he asked the examiner who he needed to contact to get that corrected.  The VA examiner stated that he did not ask the Veteran to clarify his prior sworn testimony (in the claims file) where he said that he had never been deployed overseas or other inconsistent statements.  

The VA examiner asked the Veteran what his current PTSD symptoms were and the Veteran reported that the headsets that workers at fast-food restaurants wore reminded him of the ear cell phones that the Iraqis wore while he was deployed there and that made him suspicious.  The VA examiner noted again that nothing in this Veteran's claims file indicate that the Veteran was ever in Iraq.  The VA examiner indicated that the overall level of inconsistencies and outright misrepresentation of historical events by the Veteran in both this interview and in available records in context of the Veteran's secondary gain issues supported the diagnosis of malingering.

The VA examiner stated that the Veteran's stressors events were not sufficient to support a diagnosis of PTSD.  The VA examiner was asked to consider the following stressor events: (1) learning of his first sergeant's death. (2) fear of deployment, and (3) name-calling and "mind games" by his platoon sergeant.  See the November 2012 Board remand.  The VA examiner indicated that the Veteran's reported stressors events did not meet the Criterion A for a diagnosis of PTSD (exposed to a traumatic event where both of the following were present: the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness or horror).  The VA examiner indicated that the Veteran had no exposure to a traumatic event.  The VA examiner concluded that the Veteran did not meet the full criteria for PTSD in accordance with the DSM-IV criteria for PTSD.  

The VA examiner indicated that the Veteran did not endorse full PTSD criteria and he provided a third version of stressors events that allegedly happened during service.  The VA examiner noted that the Veteran did not recall previously reported stressor events (the allegation of the sergeant being killed) and the Veteran did not even recall that he had reported that as a stressor.  In this exam, the Veteran did not claim fear of being deployed, but rather that he had been deployed, and he denied any of the allegations of "name calling and mind games."  The VA examiner noted that the Veteran actually fell asleep while the VA examiner was reviewing a treatment records and he awoke with no difficulty and no startle when the VA examiner called his name to continue the interview.  The VA examiner additionally noted that the on psychiatric screening questions in this exam, the Veteran did not endorse symptoms that would be consistent with a DSM-IV diagnoses of major depression, generalized anxiety disorder, panic disorder, bipolar disorder, a psychotic thought spectrum disorder, or obsessive compulsive disorder, and clinically, the Veteran did not present in a fashion of pseudologica fantastica.  The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD or other psychiatric disorder and the Axis I diagnosis was malingering.

The February 2015 VA psychiatric examination report indicates that the VA examiner concluded that the Axis I diagnosis was major depressive disorder and the Veteran had no other Axis I diagnoses pursuant to DSM 5.   

Post-service medical records show diagnoses of PTSD.  See the VA mental health treatment records dated in April 2008 (the Veteran reported combat in Iraq) and the May 2008 (the diagnosis was PTSD due to combat).  However, the diagnoses were based upon the Veteran's report of being in combat in Iraq.  As noted, the weight of the competent and credible evidence establishes that the Veteran had no foreign service, did not serve in Iraq, and did not engage in combat with the enemy.  That is, the Veteran's DD-214 does not show any foreign service, the Veteran's service personnel records show the bases he was stationed at for the entirety of his military service (all of which were stateside), and the Veteran himself even specifically denied being stationed in the Gulf on his December 2002 and August 2007 VA claims.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Further, a medical opinion based upon an inaccurate factual predicate has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 794 (1993).  Thus, the Board finds VA treatment records have no probative value. 

In contrast, the February 2013 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder, consideration of the stressor events as set forth by VA, and were supported by an adequate and persuasive explanation.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  These findings are consistent with the evidence of record and the February 2015 VA psychiatrist's opinion (no Axis I diagnosis of PTSD).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's own implied assertions that he had PTSD due to events in service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds there is no competent evidence of a current diagnosis of PTSD.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.


ORDER

Service connection for PTSD is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that an additional VA examination is necessary before the appeal of service connection for a psychiatric disorder other than PTSD can be decided on the merits.  In September 2014, the Veteran alleged that he had depression that was due to his service-connected left long finger disability and scar.  Service connection is in effect for a tender scar, residual of laceration of the distal phalanx of the left long finger (left long finger scar) and limitation of motion, residual of laceration of the distal phalanx of the left long finger (left long finger limitation of motion), and 10 percent ratings are assigned to each disability.  

The Veteran was afforded a VA psychiatric examination in February 2015.   The DSM-5 Axis I diagnosis was major depressive disorder.  It was noted that the Veteran endorsed symptoms of depressed mood and dysphoria.  He indicated that the symptoms had an onset several years earlier ago; and he suggested that physical limitations as related to his service connected left hand disability had contributed to his depression.  The VA examiner opined that it was at least as likely as not (50 percent or greater probability) that the major depressive disorder was proximately due to or the result of the Veteran's service-connected condition.  The VA examiner indicated that the rationale was that the Veteran's treatment records indicate that he has been in mental health treatment for several years, and was currently in treatment.  The VA examiner indicated that the Veteran endorsed physical limitations due to his service-connected hand condition, which he maintained had caused a detrimental impact on his life; in particular, he reported that physical limitations have had detrimental impact on his occupation and his ability to engage in leisure activities.  The Veteran endorses that physical limitations have had direct impact in contributing to depression.  

The Board finds that clarification is necessary as to the examination findings and conclusions.  Review of the record shows that the Veteran has nonservice-connected disabilities affecting the left upper extremity, specifically left carpal tunnel syndrome.  Service connection is not in effect for carpal tunnel syndrome.  See the August 2013 rating decision.  It is also not clear whether the VA examiner considered the actual functional impairment due solely to the left long finger disabilities when rendering the conclusion.  The VA examination report indicates that the VA examiner is based his conclusion (that the left long finger disabilities had caused major depressive disorder) largely upon the Veteran's own endorsement.  However, there is clear evidence in the record of malingering and untruthfulness on the part of the Veteran.  The February 2013 VA psychiatric examination report indicates that the VA examiner concluded that the Veteran did not have a psychiatric disorder and he was malingering.  It is not clear whether the February 2015 VA examiner was aware of this history of malingering.  

Thus, the Board finds that a remand is required to obtain clarification of, and additional support for the February 2015 VA medical opinion that addresses secondary service connection.  The Veteran should be afforded another VA psychiatric examination in order to obtain medical evidence of the nature and etiology of any current psychiatric disorder.  The Veteran's claims file should be provided to the VA examiner and the examiner should be asked to provide a complete rationale for all conclusions.  

The record shows that the Veteran receives mental health treatment through the VA healthcare system in Alabama.  The RO should obtain copies of the VA mental health treatment records dated since May 2013.  

A June 2015 rating decision granted service connection for scar from head to toe and assigned a zero percent rating and denied entitlement to disability evaluations in excess of 10 percent for tender scar, residual of laceration of the distal phalanx of the left long finger (left long finger scar) and limitation of motion, residual of laceration of the distal phalanx of the left long finger (left long finger limitation of motion).  The Veteran filed a notice of disagreement with this decision in June 2015.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues are remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA mental health treatment records dated since May 2013.  

2.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder (other than PTSD).  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should report all Axis I psychiatric diagnoses.  If a diagnosis is made, the examiner should provide the basis for the diagnosis and cite to the evidence which supports the diagnosis.    

The examiner should provide the following medical opinions:  

a) Is it at least as likely as not (50 percent or greater) that any currently diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service?  

b) Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was caused by the Veteran's service-connected left long finger scar and left long finger limitation of motion?  

c) Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was aggravated by the Veteran's service-connected left long finger scar and left long finger limitation of motion?  "Aggravated" means that the psychiatric disability was permanently worsened beyond the natural progression of the disease by the service-connected left long finger scar and left long finger limitation of motion.  

The AOJ should provide a description of the functional limitations due to left long finger scar and left long finger limitation of motion to the examiner for review in connection with the examination and instruct the examiner to only consider impairment due to the service-connected left long finger scar and limitation of motion.  A copy of the February 2013 VA psychiatric examination report should be also provided to the VA examiner for review in connection with the examination.       

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.
 
3.  Issue a Statement of the Case for the issues of entitlement to a higher initial rating for scar from head to toe and entitlement to disability evaluations in excess of 10 percent for tender scar, residual of laceration of the distal phalanx of the left long finger and limitation of motion, residual of laceration of the distal phalanx of the left long finger.  Only if the Veteran perfects an appeal should the claims be certified to the Board.

4.  After completing all indicated development, readjudicate the claim for service connection for a psychiatric disorder, other than PTSD, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


